          Case 1:19-mc-00145-TSC Document 179 Filed 08/04/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )
                                 )
LEAD CASE: Roane et al. v.       )
                                                              Case No. 19-mc-0145 (TSC)
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
Roane, et al. v. Barr, et al.,   )
05-2337                          )

 PLAINTIFFS’ MOTION TO DEFER BRIEFING ON DEFENDANTS’ MOTION TO
VACATE PRELIMINARY INJUNCTIONS PENDING JUDGMENT ON DEFENDANTS’
                       DISPOSITVE MOTIONS

         Plaintiffs James Roane, Richard Tipton, Corey Johnson, Orlando Hall, Bruce Webster,

Anthony Battle, and Jeffrey Paul respectfully request that the Court defer briefing on Defendants’

motion to vacate Plaintiffs’ preliminary injunctions pending judgment on Defendants’ dispositive

motions. Defendants’ request that the Court decide their motion to vacate by September 4, 2020

is arbitrary and unfounded. Delaying the briefing schedule until the dispositive motions are

resolved will better inform Plaintiffs’ position and the Court’s analysis on Defendants’ pending

motion to vacate, thus fostering efficiency while also reducing Plaintiffs’ burden.

         Between 2006 and 2014, Defendants agreed to stay these seven Plaintiffs’ executions. See

Roane v. Gonzales, No. 05-2237 ECF Nos. 5, 27, 67, 68, 336. The agreed-upon injunctions

variously indicated that these Plaintiffs’ executions would not be permitted “pending further order

of this Court”, and several restricted the government from setting execution dates. See id. ECF

Nos. 67, 68, 336. Defendants’ motion now seeks to undo those agreed-upon orders on an expedited

basis.


                                                 1
        Case 1:19-mc-00145-TSC Document 179 Filed 08/04/20 Page 2 of 9




       On July 31, 2020, Defendants filed two papers, seeking three forms of relief. Their first

paper, as contemplated by the Court’s scheduling order (see ECF No. 87), sought dismissal of

Plaintiffs’ non-APA claims and summary judgment on Plaintiffs’ APA claims. See ECF No. 169.

Defendants’ second paper, not addressed in the prior scheduling order, was a motion to vacate the

longstanding preliminary injunctions barring the executions of the seven Plaintiffs. See ECF

No. 173.

       Under the prior, agreed-upon scheduling order, Plaintiffs would have had until

September 28 to respond to Defendants’ dispositive motions. See ECF No. 87. However, on

August 3, the Court issued new scheduling orders governing both of Defendants’ papers. In

relation to Defendants’ dispositive motions, the Court ordered Plaintiffs to file any opposition by

August 10, and Defendants to file any reply by August 13. In relation to Defendants’ motion to

vacate the preliminary injunctions for the aforementioned Plaintiffs, the Court ordered Plaintiffs

to file any opposition by August 11, and Defendants to file any reply by August 14.

       It is apparent that the Court intends to rule on the dispositive motions on an expedited basis.

The Court’s rulings on those motions will certainly inform the parties’ and the Court’s analysis on

the motion to vacate the preliminary injunction, which is itself premised on Defendants’ contention

that the 2019 Protocol leaves the seven injunction Plaintiffs without any viable legal claims. See

ECF No. 173 at 8-9. A brief postponement of the motion to vacate would allow for a more orderly,

efficient, and informed adjudication of it.

       In addition, while Plaintiffs seek no relief with regard to the Court’s accelerated timetable

in relation to the dispositive motions, Plaintiffs now have one week to respond to two motions that

Defendants had more than two months to draft. Simultaneously responding to Defendants’ motion

to vacate the preliminary injunctions, on a consolidated basis, poses a significant challenge for the




                                                 2
        Case 1:19-mc-00145-TSC Document 179 Filed 08/04/20 Page 3 of 9




seven legal teams. Deferring that briefing until after the resolution of Defendants’ dispositive

motions would alleviate Plaintiffs’ burden without delaying in any material way the resolution of

Defendants’ motion to vacate.

       Defendants nevertheless object to this motion, contending that the Court should decide

their motion to vacate by September 4, 2020. 1 Defendants’ own actions in this litigation, however,

belie any claim of urgency. Defendants emphasize in their motion to vacate that the preliminary

injunctions were entered “many years ago”, but fail to acknowledge that it was Defendants that

took eight years to come up with a new protocol – as the Court itself has recognized several times.

(See ECF No. 50 at 14; ECF No. 135 at 20; ECF No. 145 at 16). On July 25, 2019, after eight

years of review – including six years of “finalizing” the review’s “final phases” (see Roane v.

Gonzales, No. 05-2237 ECF No. 323) – Defendants informed this Court of the shift from a three-

drug to a single-drug protocol. See id. ECF No. 385. Defendants then waited an additional year

before seeking to vacate the preliminary injunctions based on this purported “significant change

in circumstances”. During that time, Defendants agreed to the discovery schedule they now seek

to rush, suddenly urging the Court to vacate the injunctions before the case can be resolved.

       Defendants’ claim that the Court must decide their motion to vacate in the next five weeks

so that they can execute Plaintiffs more quickly – and attempt to moot the litigation – rings hollow.

Despite urging the Court to vacate the injunctions immediately, Defendants argue, in a pleading

filed today, that “[Plaintiffs’] upcoming execution is not grounds for rushing to trial.” ECF No.

178 at 12. These inconsistent positions make clear Defendants’ intentions: despite agreeing to a




1
  Defendants indicated that they would consent to a request to push Plaintiffs’ opposition deadline
to August 17, and Defendants’ reply to August 20, but only if Plaintiffs joined Defendants’ request
that the Court rule on the motion to vacate by September 4. Plaintiffs rejected this proposal,
because it is inconsistent with the efficiency goals outlined above.


                                                 3
        Case 1:19-mc-00145-TSC Document 179 Filed 08/04/20 Page 4 of 9




scheduling order long ago, Defendants now seek to render it impossible for Plaintiffs to resolve

their claims before they are executed.

                                           Conclusion

         For the foregoing reasons, Plaintiffs respectfully request that the Court defer briefing on

Defendants’ motion to vacate Plaintiffs’ preliminary injunctions pending decision on Defendants’

dispositive motions. A proposed order is attached.



                                                     Respectfully submitted,

Dated: August 4, 2020                                /s/ Amy Lentz
                                                     Amy Lentz (DC Bar No. 990095)
                                                     Steptoe & Johnson, LLP
                                                     1300 Connecticut Avenue NW
                                                     Washington, DC 20036
                                                     202.429.1320
                                                     alentz@steptoe.com

                                                     Counsel for Plaintiff Orlando Hall

Joshua C. Toll                                       Evan Miller (DC Bar # 219310)
D.C. Bar No. 463073                                  Vinson & Elkins LLP
King & Spalding LLP                                  2200 Pennsylvania Avenue, NW
1700 Pennsylvania Avenue, N.W.                       Suite 500 West
Washington, DC 20006                                 Washington, D.C. 20037
(202) 737-8616                                       (202) 639-6605
jtoll@kslaw.com                                      (202) 478-1815 (fax)
                                                     emiller@velaw.com
Margaret O’Donnell
P.O. Box 4815                                        Counsel for Bruce Webster
Frankfort, KY 40604
(502) 320-1837
 mod@dcr.net

Counsel for Plaintiff Anthony Battle




                                                 4
        Case 1:19-mc-00145-TSC Document 179 Filed 08/04/20 Page 5 of 9




Donald P. Salzman (D.C. Bar No. 479775)         Gerald W. King, Jr.
Charles F. Walker (D.C. Bar No. 427025)         Ga. Bar No. 140981
Steven M. Albertson (D.C. Bar No. 496249)       Jeffrey Lyn Ertel
Skadden, Arps, Slate, Meagher & Flom LLP        Ga. Bar No. 249966
1440 New York Avenue, N.W.                      FEDERAL DEFENDER PROGRAM, INC.
Washington, D.C. 20005                          101 Marietta Street, Suite 1500
(202) 371-7983                                  Atlanta, Georgia 30303
donald.salzman@skadden.com                      404-688-7530
                                                (fax) 404-688-0768
Counsel for Plaintiff Corey Johnson             Gerald_King@fd.org
                                                Jeff_Ertel@fd.org
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D.         Stephen Northup
Pa.                                             VSB #16547
601 Walnut Street, Suite 545 West               Troutman Sanders LLP
Philadelphia, PA 19106                          P.O. Box 1122
Telephone - 215-928-0520                        Richmond, Virginia 23218-1122
Email – timothy_kane@fd.org                     (804) 697-1240
Email – shawn_nolan@fd.org                      (fax) (804) 698-5120
                                                steve.northup@troutmansanders.com
Counsel for Plaintiff Jeffrey Paul
                                                Frederick R. Gerson
Paul F. Enzinna                                 VSB #39968
D.C. Bar No. 421819                             Bank Of America Center
Ellerman Enzinna PLLC                           1111 East Main Street, 16th Floor
1050 30th Street, NW                            Richmond, Virginia 23219
Washington, DC 20007                            (804) 482-1121
202.753.5553                                    fgerson@dagglaw.com
penzinna@ellermanenzinna.com
                                                Counsel for Richard Tipton, III
Counsel for Plaintiff James H. Roane, Jr.




                                            5
        Case 1:19-mc-00145-TSC Document 179 Filed 08/04/20 Page 6 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, I caused a true and correct copy of the foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record, where counsel noted with (*) are

apparently no longer with the identified firms.

 Joshua Christopher Toll                              Paul F. Enzinna
 King & Spalding LLP                                  Ellerman Enzinna PLLC
 (202) 737-8616                                       (202) 753-5553
 Email: jtoll@kslaw.com                               Email: penzinna@ellermanenzinna.com


 Charles Anthony Zdebski                              Brandon David Almond
 Eckert Seamans Cherin & Mellott, LLC                 Troutman Sanders LLP
 (202) 659-6605                                       (202) 274-2864
 Email: czdebski@eckertseamans.com                    Email: brandon.almond@troutmansanders.com


 Gerald Wesley King, Jr.                              Donald P. Salzman
 Federal Defender Program, Inc.                       Skadden, Arps, Slate, Meagher & Flom LLP
 (404) 688-7530                                       (202) 371-7983
 Email: gerald_king@fd.org                            Email: Donald.salzman@skadden.com


 Charles Fredrick Walker                              Steven M. Albertson
 Skadden, Arps, Slate, Meagher & Flom LLP             Skadden, Arps, Slate, Meagher & Flom LLP
 (202) 371-7000                                       (202) 371-7112
 Email: Charles.Walker@skadden.com                    Email: Steven.Albertson@skadden.com


 Celeste Bacchi                                       Craig Anthony Harbaugh
 Office Of The Public Defender                        Federal Public Defender, Central District Of
 Capital Habeas Unit                                  California
 (213) 894-1887                                       (213) 894-7865
 Email: celeste_bacchi@fd.org                         Email: craig_harbaugh@fd.org




                                                  6
       Case 1:19-mc-00145-TSC Document 179 Filed 08/04/20 Page 7 of 9




Alexander Louis Kursman
Office Of The Federal Community Defender, EDPA
(215) 928-0520
Email: Alex_Kursman@fd.org

*Jeanne Vosberg Sourgens                   Robert E. Waters
Vinson & Elkins, L.L.P.                    Vinson & Elkins, L.L.P.
(202) 639-6633                             (202) 737-0500
                                           Email: rwaters@velaw.com

William E. Lawler, III                     Yousri H. Omar
Vinson & Elkins, L.L.P.                    Vinson & Elkins, L.L.P.
(202) 639-6676                             (202) 639-6500
Email: wlawler@velaw.com                   Email: yomar@velaw.com


Evan D. Miller                             Andres C. Salinas
Vinson & Elkins, L.L.P.                    Wilmer Cutler Pickering Hale & Dorr LLP
(202) 639-6605                             (202) 663-6289
Email: EMiller@velaw.com                   Email: Andres. Salinas@wilmerhale.com


Margaret O'Donnell                         *William E. Hoffman, Jr.
(502) 320-1837                             King & Spalding LLP
Email: mod@dcr.net                         (404) 572-3383


Abigail Bortnick                           Mark Joseph Hulkower
King & Spalding LLP                        Steptoe & Johnson LLP
(202) 626-5502                             (202) 429-6221
Email: abortnick@kslaw.com                 Email: mhulkower@steptoe.com


Matthew John Herrington                    Robert A. Ayers
Steptoe & Johnson LLP                      Steptoe & Johnson LLP
(202) 429-8164                             (202) 429-6401
Email: mherrington@steptoe.com             Email: rayers@steptoe.com


Gary E. Proctor                            Sean D. O'Brien
Law Offices Of Gary E. Proctor, LLC        Public Interest Litigation Clinic
(410) 444-1500                             (816) 363-2795
Email: garyeproctor@gmail.com              Email: dplc@dplclinic.com




                                          7
       Case 1:19-mc-00145-TSC Document 179 Filed 08/04/20 Page 8 of 9




Scott Wilson Braden                            Amy Gershenfeld Donnella
Federal Public Defender, Eastern District Of   Federal Community Defender Office, EDPA
Arkansas                                       (215) 928-0520
(501)-324-6144                                 Email: amy_donnella@fd.org
Email: Scott_Braden@fd.org
                                               Joseph William Luby
                                               Federal Public Defender, EDPA
Shawn Nolan                                    (215) 928-0520
Federal Community Defender Office,             Email: joseph_luby@fd.org
EDPA (215) 928-0528
Email: shawn.nolan@fd.org

David Victorson                                Pieter Van Tol
(202) 637-2061                                 Hogan Lovells US LLP
Hogan Lovells US LLP                           (212) 918-3000
Email: David.Victorson@hoganlovells.com        Email: Pieter.Vantol@hoganlovells.com


John D. Beck                                   Jonathan Jeffress
Hogan Lovells US LLP                           Kaiser Dillon, PLLC
(212) 918-3000                                 (202) 640-2850
Email: john.beck@hoganlovells.com              Email: Jjeffress@kaiserdillon.com


Amelia J. Schmidt                              Andrew Moshos
Kaiser Dillon, PLLC                            Morris Nichols Arsht & Tunnell LLP
(202) 869-1301                                 (302) 351-9197
Email: Aschmidt@kaiserdillon.com               Email: Amoshos@mnat.com


Jennifer Ying                                  *Ryan M. Chabot
Morris Nichols Arsht & Tunnell LLP             Wilmer Cutler Pickering Hale & Dorr LLP
(302) 351-9243                                 (212) 295-6513
Email: Jying@mnat.com


 Billy H. Nolas                                Kathryn B. Codd
 Federal Community Defender Office For         Vinson & Elkins, L.L.P.
 The EDPA                                      (202) 639-6536
 (215) 928-0520                                Email: kcodd@velaw.com
 Email: Billy_Nolas@fd.org

 Alan E. Schoenfeld                            Kathryn L. Clune Crowell &
 Wilmer Cutler Pickering Hale & Dorr           Moring, LLP (202) 624-
 LLP (212) 937-7294                            2500
 Email: Alan.Schoenfeld@wilmerhale.com         Email: KClune@crowell.com



                                               8
        Case 1:19-mc-00145-TSC Document 179 Filed 08/04/20 Page 9 of 9




                                              Jennifer M. Moreno
  Ginger D. Anders                            Office of the Public Federal Defender,
  Munger, Tolles & Olson,                     District of Arizona
  LLP (202) 220-3200                          (602)382-2718
  Email: Ginger.Anders@mto.com                Email: Jennifer_Moreno@fd.org

  Alan Burch, D.C. Bar #470655                Dale A. Baich
  U.S. Attorney’s Office                      Office Of The Federal Public
  for the District of Columbia                Defender (602) 382-2816
  202-252-2550                                Email: Dale_Baich@fd.org
  alan.burch@usdoj.gov

  Jean Lin (NY Bar 4074530)                   Robert L. McGlasson
  Jonathan Kossak (D.C. Bar 991478)           Mcglasson & Associates, PC
  Cristen C. Handley (MO Bar 69114)           (404) 314-7664
  Civil Division, Department of Justice       Email:rlmcglasson@comcast.net
  (202) 514-3716
  Jean.lin@usdoj.gov
  Jonathan.kossak@usdoj.gov                   Jonathan Charles Aminoff
  Cristen.handley@usdoj.gov                   Federal Public Defender, Central District Of
                                              California
                                              (213) 894-5374
                                              Email: jonathan_aminoff@fd.org



Dated: August 4, 2020                         /s/ Amy Lentz
                                              Amy Lentz (DC Bar No. 990095)
                                              Steptoe & Johnson, LLP
                                              1300 Connecticut Avenue NW
                                              Washington, DC 20036
                                              202.429.1320
                                              alentz@steptoe.com

                                              Counsel for Plaintiff Orlando Hall




                                          9
       Case 1:19-mc-00145-TSC Document 179-1 Filed 08/04/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )
                                 )
LEAD CASE: Roane et al. v.       )
                                                            Case No. 19-mc-0145 (TSC)
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
Roane, et al. v. Barr, et al.,   )
05-2337                          )

  ORDER ON PLAINTIFFS’ MOTION TO DEFER BRIEFING ON DEFENDANTS’
 MOTION TO VACATE PRELIMINARY INJUNCTIONS PENDING JUDGMENT ON
                DEFENDANTS’ DISPOSITVE MOTIONS

       Upon consideration of Plaintiffs’ Motion to Defer Briefing on Defendants’ Motion to

Vacate Preliminary Injunctions Pending Judgment on Defendants’ Dispositive Motions, and for

good cause shown, it is hereby ORDERED that said motion be GRANTED.

       It is FURTHER ORDERED that the due dates for Plaintiffs’ Response to Defendants’

Motion to Vacate Preliminary Injunction (ECF No. 173) and Defendants’ Reply be VACATED,

to be reset upon the resolution of Defendants’ dispositive motions (ECF No. 169).

       It is SO ORDERED.


Dated: ________________                     _________________________________
                                            The Hon. Tanya S. Chutkan
                                            United States District Judge
